Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of May 6, 2016, (the “Effective Date”) by and among Supreme Industries, Inc.,
a Delaware corporation (the “Company”), Supreme Corporation, a Texas corporation
and the Company’s wholly-owned subsidiary (the “Subsidiary”) (jointly, the
“Companies”) and Matthew W. Long (the “Executive”). The Companies and the
Executive shall be referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Companies currently employ the Executive as Chief Financial
Officer, Treasurer, and Assistant Secretary of the Company and the Subsidiary
pursuant to an Employment Agreement (the “Original Agreement”) dated as of
December 29, 2011, and subsequently amended on December 21, 2012 and
November 20, 2014; and;

 

WHEREAS, the Companies and the Executive desire to set forth in writing certain
changes in the terms and conditions of their agreement and understandings with
respect to the employment of the Executive as their Chief Financial Officer,
Treasurer, and Assistant Secretary; and

 

WHEREAS, the Companies hereby agree to continue to employ the Executive, and the
Executive hereby accepts continued employment with the Companies for the period
and upon the terms and conditions contained in this Agreement, the terms of
which shall completely supersede the terms of the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.
SERVICES TO BE PROVIDED BY THE EXECUTIVE

 

A.            Position and Responsibilities.  The Executive shall continue to
serve in the position of Chief Financial Officer, Treasurer, and Assistant
Secretary of the Company and the Subsidiary, and shall perform services for the
Companies as requested or as needed to perform the Executive’s job.  The duties
of the Executive shall be those duties which can reasonably be expected to be
performed by a person in such position, and the Executive shall have the
authority commensurate with the position of chief financial officer, treasurer,
and assistant secretary of a publicly held company in the United States.  The
Executive shall report to the Company’s Chief Executive Officer.

 

B.            Performance.  During the Executive’s employment with the
Companies, the Executive shall devote on a full-time basis all of the
Executive’s time, energy, skill and best efforts to the performance of the
Executive’s duties hereunder in a manner that will faithfully and diligently
further the business and interests of the Companies, and shall exercise
reasonable best efforts to perform the Executive’s duties in a diligent,
trustworthy, good faith and business-

 

--------------------------------------------------------------------------------


 

like manner, all for the purpose of advancing the business of the Companies. 
The Executive shall at all times act in a manner consistent with the Executive’s
position.

 

C.            Compliance.  The Executive agrees to act in accordance with high
business and ethical standards at all times.  The Executive shall comply with
the policies, codes of conduct, codes of ethics, written manuals and lawful
directives of the Companies.  The Executive shall use his best judgment in
complying with all applicable laws, and shall have access to Company counsel for
advice and counsel accordingly.  The Companies shall not loan or advance the
Executive any money.  The Executive shall keep the Board and Audit Committee,
through their respective Chairman, promptly and fully informed of the
Executive’s conduct in connection with the business affairs of the Companies.

 

D.            Representations.  The Executive may manage the Executive’s own
passive investments, participate in civic, religious, educational or
professional organizations, and may serve, with the consent of the Board, on the
board of directors (and any board committees) of any for-profit company that
does not compete with the Companies; provided that such activities do not,
individually or in the aggregate, materially interfere with the Executive’s
obligations to the Companies.  The Executive represents to the Companies that
Executive (i) is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject by entering into
this Agreement or providing services under the Agreement’s terms; (ii) is under
no contractual, legal, or fiduciary obligation or burden that will interfere
with Executive’s ability to perform services under the Agreement’s terms;
(iii) is not bound by the terms of any agreement with any previous employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of the Executive’s employment with the
Companies or to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party, that has not been
disclosed in writing to the Board; and (iv) has no personal bankruptcies,
convictions, disputes with regulatory agencies, or other discloseable or
disqualifying events that would have any material impact on the Companies or
their ability to conduct securities offerings that have not been disclosed in
writing to the Board.  The Executive further represents that the Executive’s
performance of all the terms of this Agreement and the Executive’s work duties
for the Companies do not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the Executive’s employment with the Companies. 
The Executive shall not disclose to the Companies or induce the Companies to use
any confidential or proprietary information or material belonging to any
previous employer or others,

 

ARTICLE II.
COMPENSATION FOR SERVICES

 

As compensation for all services the Executive will perform under this
Agreement, the Companies will pay the Executive, and the Executive shall accept
as full compensation, the following:

 

A.            Base Compensation.  During the Employment Term, as defined below,
the Companies shall pay the Executive an aggregate base salary in the initial
amount for all of 2016 of $22,916.67 per month ($275,000 annually) (the “Base
Salary”), plus a $1,150 per month car

 

2

--------------------------------------------------------------------------------


 

allowance during the Employment Term of this Agreement to cover the monthly
costs associated with the leasing or purchasing of an automobile (including,
without limitation, gas, insurance, registration, repairs, mileage, and
maintenance expenses) (the “Car Allowance”) (the Base Salary and the Car
Allowance collectively referred to as the “Base Compensation”).  The Base Salary
may be reviewed annually by the Board and may be increased from time to time, in
the sole discretion of the Board.  The Base Compensation shall be payable in
equal installments twice each month consistent with the Company’s current
payroll process and modified to be consistent with any change in the Company’s
policy.  For all purposes of this Agreement, only the Base Salary (exclusive of
the Car Allowance) shall be used for calculations of the bonuses (as set forth
in Article II.B. below) and severance payments (as set forth in Article III.
below).  The Base Compensation, as in effect from time to time, may not be
reduced without the Executive’s prior written consent.

 

B.            Annual Bonus.

 

(i)            The Executive will have an annual cash bonus opportunity equal to
42% of his Base Salary for each calendar year during the Employment Term
commencing with 2016 (the “Annual Bonus”).  With respect to the 2016 performance
period, the Companies have provided the Executive with a copy of the 2016
Supreme Cash Bonus Plan (the “Bonus Plan”), which sets forth the quantitative
objectives for him to achieve with respect to the 2016 performance period.
Actual Annual Bonus payouts with respect to the 2016 performance period will be
based on the achievement of quantitative objectives for the 2016 performance
period, and shall be calculated in accordance with the terms and conditions of
the Bonus Plan.  With respect to performance periods beginning after
December 31, 2016, actual Annual Bonus payouts will be based on the achievement
of performance goals determined by the Board during the first ninety (90) days
of each applicable performance period, and shall be calculated in accordance
with the terms and conditions of Bonus Plan (or any successor plan thereto). 
Performance goals under the Bonus Plan shall be quantitative objectives, as
established by the Board, in its sole discretion. Notwithstanding the foregoing,
the Executive shall be given an opportunity prior to the establishment of the
performance goals for a performance period to provide input to the Board of the
Company regarding the establishment of all objectives.

 

(ii)           For any calendar year during the Employment Term that the Board
of the Company approves a stretch bonus opportunity for the leadership team, the
Executive shall be eligible to participate in the stretch bonus opportunity to
the same extent as other leadership team members, in accordance with the terms
of the Bonus Plan (the “Stretch Bonus”).

 

(iii)          The 2016 Bonus, each Annual Bonus, and any Stretch Bonus will be
paid in a lump sum in the calendar year immediately following the year to which
the relevant bonus in accordance with the terms of the Bonus Plan pursuant to
which such amounts are payable.

 

3

--------------------------------------------------------------------------------


 

C.            Long-Term Incentives.

 

(i)            Beginning in 2016, for each calendar year during the Employment
Term, the Company, subject to Board approval, shall grant the Executive an
equity award with an aggregate fair market value on the date of grant equal to
60% of the Executive’s Base Salary on the date of grant.  The award will vest in
three tranches, equally on the first, second and third anniversaries following
of the date of grant.  The form of award shall be determined by the Board, in
its sole discretion at the time of grant.  This grant will be made under the
Company’s 2016 Long-Term Incentive Plan (or a successor plan thereto) (the
“LTIP”).

 

(ii)           All outstanding equity awards shall immediately become 100%
vested and, with respect to options, exercisable, upon a Change in Control (as
defined in the LTIP). If the Executive’s employment is terminated by the
Companies without Cause, or by the Executive for Good Reason, and a Change in
Control occurs within six (6) months following such termination, all outstanding
equity awards shall become vested and exercisable to the same extent as if the
Executive had been employed on the date of the Change in Control.

 

D.            OTIP Participation.  The Executive has been granted awards under
the Company’s Amended and Restated Ownership Transaction Incentive Plan (“OTIP”)
with an aggregate Incentive Pool Percentage of 17% and a Base Price of $2.50 per
share, as such terms are defined in the OTIP and subject to the terms and
conditions of the OTIP, and may be eligible for additional awards in the sole
discretion of the Board.

 

E.            Expenses.  The Companies agree that, during the Employment Term,
they will reimburse the Executive for out-of-pocket expenses reasonably incurred
in connection with the Executive’s performance of the Executive’s services
hereunder, including, without limitation, travel and entertainment expenses
incurred by the Executive in connection with the business of the Companies.  All
such reimbursements shall be paid upon the presentation by the Executive of an
itemized accounting of such expenditures, with supporting receipts, provided
that the Executive submits such expenses for reimbursement within thirty (30)
days of the date such expenses were incurred.  Reimbursement shall be in
compliance with the Companies’ expense reimbursement policies.  Any
reimbursement of expenses made under this Article II.E. shall only be made for
eligible expenses incurred during the Employment Term, and no reimbursement of
any expense shall be made by the Companies after December 31st of the year
following the calendar year in which the expense was incurred.  The amount
eligible for reimbursement under this Article II.E. during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Article II.E. is not subject to
liquidation or exchange for another benefit.

 

F.             Vacation.  The Executive shall be entitled to four (4) weeks paid
vacation per full or partial calendar year (the “Annual Vacation”).  In
addition, if the Executive does not use all of his Annual Vacation during a
calendar year, he shall have the right to carry over up to one (1) week of any
unused portion of such Annual Vacation to the next calendar year (the “Carryover
Vacation”).  Unused Carryover Vacation may not be carried over to any subsequent
calendar years, and shall lapse if not used by the Executive.  Vacation shall be
taken at such times and

 

4

--------------------------------------------------------------------------------


 

intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Companies.

 

G.            Indemnification Agreement.  The Companies shall continue to
indemnify the Executive pursuant to the terms of the Indemnification Agreement
entered into between the Companies and the Executive on December 29, 2011, which
is attached hereto as Exhibit B and incorporated into this Agreement as if fully
set forth herein.  During the Employment Term and for any period following the
Employment Term during which the Companies are required to indemnify the
Executive pursuant to the Indemnification Agreement, the Companies shall
maintain and provide the Executive with coverage under a directors’ and
officers’ liability policy at the Companies’ expense that is at least equivalent
to the coverage provided by the Companies to the active directors and active
senior executives of the Companies.

 

H.            Other Benefits.  During the Employment Term and subject to any
contribution therefor generally required of executives of the Companies, the
Executive shall be entitled to participate in all employee benefit plans,
including without limitation the Companies’ retirement 401(k) plan, health and
dental plan, life insurance and disability plans as from time to time adopted by
the Boards and in effect for executives of the Companies generally (except to
the extent such plans are in a category of benefit otherwise provided to the
Executive hereunder). Such participation shall be subject to (i) the terms of
the applicable plan documents, and (ii) generally applicable policies of the
Companies.  The Companies may alter, modify, add to or delete the employee
benefit plans at any time as the Boards, in their sole judgment, determine to be
appropriate, so long as the Executive is treated in the same manner as other
similarly-situated executives.

 

I.             Attorney’s Fees.  The Company agrees to pay or reimburse
Executive for the reasonable attorney fees incurred by Executive in connection
with the review of this Agreement and any related documents, up to a maximum of
$15,000.00.  Such payment will be made promptly following the date this
Agreement is executed.

 

ARTICLE III.
TERM; TERMINATION

 

A.            Term of Employment.  Subject to earlier termination as herein
provided, the Executive’s employment under this Agreement shall begin on the
Effective Date and shall continue in effect until May 6, 2019 (the “Initial
Term”).  The Agreement will automatically renew, subject to earlier termination
as herein provided, for successive one (1) year periods (the “Additional
Terms”), unless either the Executive or the Companies provide notice of
non-renewal at least ninety (90) days prior to the expiration of the Initial
Term or the then Additional Term, whichever is applicable. The Initial Term and
any Additional Term(s) shall be referred to collectively as the “Employment
Term.”

 

B.            Termination.  Notwithstanding the provisions of Article III.A.
hereof and subject to Article III.C. hereof, the Executive’s employment with the
Companies shall terminate prior to the expiration of the Initial Term or then
Additional Term under the circumstances set forth below.  The Executive’s
termination under this Agreement for any reason shall also constitute the
Executive’s resignation as an officer or director of the Companies and any
affiliate or

 

5

--------------------------------------------------------------------------------


 

subsidiary of the Companies, as applicable.  The Companies and the Executive
shall take all steps necessary (including with regard to any post-termination
services by the Executive) to ensure that any termination described in this
Article III.B. constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
provided that if a termination described in this Article III.B. does not
constitute a separation from service, the Executive’s right to the payments
described in this Article  shall vest on the date of termination, but payment of
any amounts subject to Section 409A shall be deferred until the Executive incurs
a separation from service (or six months thereafter if Article III.C. applies),
or the Executive’s death.  Any payment made in accordance with this
Article III.B. shall be treated as a separate payment for purposes of Code
Section 409A to the extent Code Section 409A applies to such payments.

 

(i)            Death or Disability.  In the event of the Executive’s Death or
Disability (defined below), the Executive’s employment shall immediately
terminate.  The Companies shall have no further liability or obligation to the
Executive under this Agreement or in connection with the Executive’s employment
hereunder, except for (i) any accrued, unpaid Base Salary through the date of
termination; (ii) any accrued, unused Annual Vacation through the date of
termination (excluding any Carryover Vacation); any payments or benefits
provided under the terms and conditions of the employee benefit plans of the
Company in which the Executive is a participant on the date of termination,
including, the Bonus Plan, the LTIP (or any awards granted thereunder) or the
OTIP; (iv) any unreimbursed expenses properly incurred prior to the date of
termination; and (v), except in case of a termination by the Companies for Cause
or resignation by the Executive without Good Reason, any Annual Bonus earned for
the year prior to the year of termination but not yet paid as of the date of
termination (collectively, the “Accrued Obligations”).  The Accrued Obligations
shall be payable in a lump sum within the time period required by applicable
law, and in no event later than thirty (30) days following termination of
employment. In addition, the Company will pay the Executive or his estate a
prorated Annual Bonus for the year of termination payable at the same time as
bonuses would otherwise be payable under the Company’s Annual Bonus Plan,
subject to the achievement of applicable performance goals of the Company for
the performance period.  For purposes of this Agreement, “Disability” means the
Executive is incapacitated due to physical or mental illness and such
incapacity, with or without reasonable accommodation, prevents the Executive
from satisfactorily performing the essential functions of his job for the
Companies on a full-time basis for at least ninety (90) days in a calendar year,
but in no event less than the period of time required for the Executive to
qualify for long-term disability benefits under any long-term disability plan or
policy maintained by the Companies for which the Executive is eligible.  In the
event the Executive disagrees with the Companies’ decision to terminate the
Executive’s employment due to his Disability, the Companies and the Executive
shall select a mutually acceptable physician who shall examine the Executive to
determine whether the Executive is so disabled,

 

(ii)           Termination for Cause or Voluntary Termination (without Good
Reason).  In the event the Companies terminate the Executive’s employment for
Cause (defined below) or the Executive voluntarily terminates the Executive’s
employment Without Good Reason (defined below), the Companies shall have no
further liability or

 

6

--------------------------------------------------------------------------------


 

obligation to the Executive under this Agreement or in connection with
Executive’s employment hereunder, except for the Accrued Obligations.  The
Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law, and in no event later than thirty (30) days
following termination of employment.  For purposes of this Agreement, “Cause”
means termination because of: (i) an act or acts of theft, embezzlement, fraud,
or dishonesty; (ii) a willful or material misrepresentation by the Executive
that relates to the Companies or has an impact on the Companies; (iii) any
willful misconduct by the Executive with regard to the Companies; (iv) any
violation by the Executive of any fiduciary duties owed by him to the Companies;
(v) the Executive’s conviction of, or pleading nolo contendere or guilty to, a
felony (other than a traffic infraction) or misdemeanor that may cause damage to
the Companies or the Companies’ reputation; (vi) a material violation of the
Companies’ written policies, standards or guidelines, which the Executive failed
to cure within thirty (30) days after receiving written notice from either Board
specifying the alleged violation; (vii) the Executive’s willful failure or
refusal to satisfactorily perform the duties and responsibilities required to be
performed by the Executive under the terms of this Agreement or necessary to
carry out the Executive’s job duties, which the Executive failed to cure within
thirty (30) days after receiving written notice from either Board specifying the
alleged willful failure or refusal; and (viii) a material breach by the
Executive of this Agreement or any other agreement to which the Executive and
the Companies are Parties that is not cured by the Executive within twenty (20)
days after receipt by the Executive of a written notice from the Companies of
such breach specifying the details thereof.  For purposes of this Agreement,
“Good Reason” means (i) a material reduction in the Executive’s Base Salary
(unless such material reduction is in proportion to a salary reduction applied
to the entire group of senior executives of the Company); (ii) a material
diminution in the Executive’s title, duties, responsibility or authority;
(iii) in the event of a “change of control” (as defined in the 2016 LTIP), the
failure of the Companies to retain the Executive in the same capacity following
the change of control (i.e., no material reduction in duties, authority, or
material change in position), other than such changes as are reasonably expected
in the event the Company is no longer a publicly-held corporation following the
change of control; (iv) relocation of the Executive’s office, without the
Executive’s consent, to an office located fifty (50) miles outside the
Companies’ current headquarters; or (v) a material breach by either of the
Companies of this Agreement, or any other agreement to which the Executive and
the Companies are Parties.  Any event described in (i) through (v) shall not
constitute Good Reason unless the Executive delivers to the Companies a written
notice of termination for Good Reason specifying the alleged Good Reason within
ninety (90) days after the Executive first learns of the existence of the
circumstances giving rise to Good Reason, within thirty (30) days following
delivery of such notice, the Company or Companies, as applicable, have failed to
cure the circumstances giving rise to Good Reason, and the Executive resigns
within sixty (60) days after the end of the cure period.  For purposes of this
Agreement, an action (or failure to act) shall be considered “willful” only if
done without a good faith belief that such action (or failure to act) was in, or
not opposed to, the best interests of the Company, and no action (or failure to
act) done in good faith reliance upon the advice of the Company’s inside or
outside legal counsel shall be considered willful.

 

7

--------------------------------------------------------------------------------


 

(iii)          Termination without Cause or Termination by the Executive with
Good Reason.  In the event either of the Companies terminates the Executive’s
employment without Cause or the Executive terminates the Executive’s employment
with Good Reason, the Companies shall pay the following amounts to the
Executive:

 

(a)           the Accrued Obligations, payable in a lump sum within the time
period required by applicable law, and in no event later than thirty (30) days
following termination of employment; and

 

(b)           subject to compliance with the restrictive covenants in Article IV
and the execution and timely return by the Executive of the Release (as defined
in Article III.B.(v)), and subject to the provisions of Article III.C. below:

 

1.             An amount equal to twelve (12) months Base Salary, payable in
equal monthly installments over a period of twelve (12) months, with the first
installment commencing on the sixtieth (60th) day following the termination of
the Executive’s employment.

 

2.             In addition, the Company shall pay the Executive a prorated
Annual Bonus, for the year of termination payable at the same time as bonuses
would otherwise be payable under the Company’s Annual Bonus plan subject to the
achievement of applicable performance goals of the Company for the performance
period.

 

3.             In the event that the Executive, or any of his eligible
dependents, elects continuation coverage under any of the Companies’ medical or
health plans pursuant to Section 4980B of the Code or any other applicable law
(“COBRA”), the Company shall pay the Executive, on the last day of each month
during which such coverage is in effect (but not more than twelve (12) months),
an amount equal to the difference between the premium paid for such COBRA
coverage and the premium that would be paid by an active employee, or his
dependents, for comparable coverage. To the extent the benefits provided under
this Article III.B.(iii).3. are otherwise taxable to the Executive, such
benefits, for purposes of Section 409A of the Code (and the regulations and
other guidance issued thereunder) shall be provided as separate monthly in-kind
payments of those benefits, and to the extent those benefits are subject to and
not otherwise excepted from Section 409A of the Code, the provision of the
in-kind benefits during one calendar year shall not affect the in-kind benefits
to be provided in any other calendar year.

 

4.             The Executive shall be entitled to receive, at the Company’s
expense, senior executive level outplacement services at a customary and
reasonable cost for a period of up to twelve (12) months, using a reputable
provider selected by the Executive with the Company’s consent, which shall not
be unreasonably withheld.

 

8

--------------------------------------------------------------------------------


 

5.             The portion of any outstanding equity awards that are vested and,
if applicable, exercisable on the date of termination shall be determined as if
the Executive had been employed through the first anniversary of the date of
termination.

 

6.             In the event the Executive fails to comply with the restrictive
covenants in Article IV or does not timely execute and return (or otherwise
revokes) the Release, no amount shall be payable to the Executive pursuant to
this Article III.B.(iii).b.

 

(iv)          Non-Renewal.  The Executive’s employment under this Agreement
shall terminate for non-renewal if at least ninety (90) days prior to the end of
the Initial Term or the then Additional Term, the Companies or the Executive has
notified the other in writing that the Employment Term, and the Executive’s
employment with the Companies, shall terminate at the end of the then current
term. Nonrenewal of this Agreement by the Executive shall constitute a
resignation without Good Reason, and the Executive shall only be entitled to the
Accrued Obligations, payable in a lump within the time period required by
applicable law, and in no event later than thirty (30) days following
termination of employment. Non-renewal of this Agreement by the Companies shall
constitute a termination by the Companies without Cause, and the Executive shall
be entitled to the payments and benefits described in Article III.B.(iii) upon
his termination of employment, subject to compliance with the restrictive
covenants in Article IV and the execution and timely return by the Executive of
the Release (as defined in Article III.B.(v)), and subject to the provisions of
Article III.C. below.

 

For avoidance of doubt, (1) if the Companies timely and good faith offer to
renew this Agreement (A) on substantially the equivalent terms and conditions of
the Agreement as in effect on the date of such good faith offer and (B) with
competitive market-level economic provisions as at the date of such good faith
offer, and (2) the Executive elects not to accept such timely good faith offer,
then such circumstance shall be deemed a nonrenewal of this Agreement by the
Executive and shall constitute a resignation by Executive without Good Reason as
provided hereinabove.

 

(v)           Release.  For purposes of this Agreement, the “Release” shall mean
a release of, and covenant not to sue with respect to, any claims that the
Executive may have against either of the Companies, or their respect directors,
officers, employees and affiliates, arising out of or related to the Executive’s
employment by the Companies or the termination of such employment, except for
the Executive’s right to payments pursuant to this Article III. and amounts
payable after termination of employment under any equity grants or the OTIP, his
right to indemnification and continued insurance coverage pursuant to
Article II.G (and the Indemnification Agreement referenced therein), and claims
that cannot by law be released.  The Release shall be in a form and substance
reasonably requested by the Companies, but shall not impose any additional
restrictive covenants upon Executive’s activities after termination, other than
those contained in this Agreement. The Release shall also provide for all
released Parties to release any claims against the Executive not involving
fraud, breach of fiduciary duty or illegal conduct.  The Release shall be
furnished to the Executive not later than five (5)

 

9

--------------------------------------------------------------------------------


 

days after his termination, and must be executed and returned to the Companies,
and any revocation period provided in the Release must have expired, not later
than sixty (60) days after the date of termination, in order for the Executive
to be eligible to receive the benefits described in Article III.B.(iii).b. or
Article III.B.(iv), as otherwise applicable.  No amount described in
Article III.B.(iii).b. or Article III.B.(iv), as otherwise applicable shall be
paid to the Executive until the date on which the revocation period expires, and
all amounts that would otherwise have been paid prior to such date shall be paid
as soon as practical after such date; provided, however, that if the sixtieth
day after the date of termination falls in the calendar year after the year that
includes the date of termination, no amount described in Article III.B.(iii).b.
or Article III.B.(iv), as otherwise applicable, that is subject to Section 409A
shall be paid before the first day of such following calendar year.

 

C.            Six-Month Delay of Payments.  To the extent that (i) any payments
to which the Executive becomes entitled under this Agreement, or any agreement
or plan referenced herein, in connection with the Executive’s termination of
employment with the Companies constitute “deferred compensation” subject to Code
Section 409A and (ii) the Executive is deemed at the time of such termination of
employment to be a “specified employee” under Code Section 409A, then such
payment or payments shall not be made or commence until the earliest of (A) the
expiration of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in the final regulations
issued under Code Section 409A) with the Companies; or (B) the date of the
Executive’s death following such separation from service. Upon expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this Article III.C. shall be paid to the Executive (or, in the case of the
Executive’s death, his estate) in one lump sum.

 

D.            Survival.  The provisions of this Agreement, including without
limitation Executive’s post-termination obligations in Article IV., shall
survive the termination of this Agreement, and of the Employment Term, for any
reason, to the extent necessary to enable the Parties to enforce their
respective rights hereunder.

 

ARTICLE IV.
RESTRICTIVE COVENANTS

 

A.            Confidentiality.

 

(i)            Confidential Information.  During the Executive’s employment with
the Companies, the Companies shall grant the Executive otherwise prohibited
access to its trade secrets and confidential information which is not known to
the Companies’ competitors or within the Companies’ industry generally, which
was developed by the Companies over a long period of time and/or at its
substantial expense, and which is of great competitive value to the Companies,
and access to the Companies’ customers and clients.  For purposes of this
Agreement, “Confidential Information” includes any trade secrets or confidential
or proprietary information of the Companies, including, but not limited to, the
following: products, services, processes, equipment, know-how, technical

 

10

--------------------------------------------------------------------------------


 

data, policies, strategies, designs, formulas, developmental or experimental
work, improvements, discoveries, research, plans for research or future products
and services, database schemas or tables, development tools or techniques,
training procedures, training techniques, training manuals, business
information, marketing and sales plans and strategies, business plans, budgets,
financial data and information, customer and client information, prices and
costs, customer and client lists and profiles, employee, customer and client
nonpublic personal information, supplier lists, business records, product
construction, product specifications, audit processes, pricing strategies,
business strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of the
Companies, and other business information disclosed to the Executive by the
Companies, either directly or indirectly, in writing, orally, electronically, or
by drawings or observation; provided however, Confidential Information does not
include information that becomes generally available to the public other than as
a result of a disclosure by the Executive (unless such disclosure was made in
the course of the Executive’s duties) or becomes available to the Executive on a
non-confidential basis from a source other than the Companies or any
subsidiaries thereof or any of their employees.

 

(ii)           No Unauthorized Use or Disclosure.  The Executive acknowledges
and agrees that Confidential Information is proprietary to and a trade secret of
the Companies and, as such, is a special and unique asset of the Companies, and
that any disclosure or unauthorized use of any Confidential Information by the
Executive may cause irreparable harm and loss to the Companies.  The Executive
understands and acknowledges that each and every component of the Confidential
Information (i) has been developed by the Companies at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other Parties, and (ii) constitutes a protectable business
interest of the Companies.  The Executive agrees not to dispute, contest, or
deny any such ownership rights either during or after the Executive’s employment
with the Companies.  The Executive agrees to preserve and protect the
confidentiality of all Confidential Information.  The Executive agrees that the
Executive shall not at any time (whether during or after the Executive’s
employment), directly or indirectly, disclose to any unauthorized person or use
for the Executive’s own account any Confidential Information without the
Companies’ consent.  Throughout the Executive’s employment and at all times
thereafter: (i) the Executive shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Companies
protecting the Confidential Information; and (ii) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.  Further, the Executive shall not,
directly or indirectly, use the Companies’ Confidential Information to: (1) call
upon, solicit business from, attempt to conduct business with, conduct business
with, interfere with or divert business away from any customer, client, vendor
or supplier of the Companies with whom or which the Companies conducted
business; and/or (2) recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by the Companies. 
If the Executive learns that any person or entity is taking or threatening to
take any actions which would compromise any

 

11

--------------------------------------------------------------------------------


 

Confidential Information, the Executive shall promptly advise the Companies of
all facts concerning such action or threatened action.  The Executive shall use
all reasonable efforts to obligate all persons to whom any Confidential
Information shall be disclosed by the Executive hereunder to preserve and
protect the confidentiality of such Confidential Information.

 

(iii)                               No Interference.  Notwithstanding any other
provision of this Agreement, that Executive may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over Executive or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order Executive to divulge, disclose or make
accessible such information.  Executive and the Company agree that nothing in
this Agreement is intended to interfere with Executive’s right to (i) report
possible violations of federal, state or local law or regulation to any
governmental agency or entity charged with the enforcement of any such laws;
(ii) make other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation; (iii) file a claim or
charge with the EEOC, any state human rights commission, or any other government
agency or entity; or (iv) testify, assist, or participate in an investigation,
hearing, or proceeding conducted by the EEOC, any state human rights commission,
or any other government or law enforcement agency, entity or court.  In making
or initiating any such reports or disclosures, Executive need not seek the
Company’s prior authorization and is not required to notify the Company of any
such reports or disclosures.

 

(iv)                              Defend Trade Secrets Act.  Executive is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that Executive
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding.  If Executive files a lawsuit for
retaliation against the Company for reporting a suspected violation of law,
Executive may disclose the Company’s trade secrets to Executive’s attorney and
use the trade secret information in the court proceeding if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

(v)                                 Return of Property and Information.  Upon
the termination of the Executive’s employment for any reason, the Executive
shall immediately return and deliver to the Companies any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Companies or relate to the Companies’ business and which are
in the Executive’s possession, custody or control, whether prepared by the
Executive or others. If at any time after termination of the Executive’s
employment the Executive determines that the Executive has any Confidential
Information in the Executive’s possession or control, the Executive shall
immediately

 

12

--------------------------------------------------------------------------------


 

return to the Companies all such Confidential Information in the Executive’s
possession or control, including all copies and portions thereof.

 

B.                                    Restrictive Covenants.  In consideration
for (i) the Companies’ promise to provide Confidential Information to the
Executive, (ii) the substantial economic investment made by the Companies in the
Confidential Information and goodwill of the Companies, and/or the business
opportunities disclosed or entrusted to the Executive, (iii) access to the
Companies’ customers and clients, and (iv) the Companies’ employment of the
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Companies to the Executive, to protect the Companies’
Confidential Information and business goodwill of the Companies, the Executive
agrees to the following restrictive covenants.

 

(i)                                     Non-Competition.  The Executive agrees
that during the Restricted Period (defined below), other than in connection with
the Executive’s duties under this Agreement, the Executive shall not, and shall
not use any Confidential Information to, without the prior written consent of
the Companies, directly or indirectly, either individually or as a principal,
partner, stockholder, manager, agent, consultant, contractor, distributor,
employee, lender, investor, or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, become employed by,
control, manage, carry on, join, lend money for, operate, engage in, establish,
perform services for, invest in, solicit investors for, consult for, do business
with or otherwise engage in any Competing Business within the Restricted Area. 
Notwithstanding the restrictions contained in this Article IV.B.(i), the
Executive may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation engaged in a Competing Business, if such stock is
listed on a national securities exchange in the United States (or a comparable
exchange in a foreign jurisdiction) or regularly traded in the over-the-counter
market by a member of a national securities exchange in the United States,
without violating the provisions of Article IV.B.(i); provided, however, that
the Executive does not have the power, directly or indirectly, to control or
direct the management or affairs of any such corporation and is not involved in
the management of such corporation.

 

For purposes of this Agreement:

 

(a)                                 “Restricted Period” means during the
Executive’s employment with the Companies and for a period of twelve (12) months
immediately following the date of the Executive’s termination from employment
for any reason.

 

(b)                                 As Chief Financial Officer, Treasurer, and
Assistant Secretary of the Companies, the Executive has responsibility for the
Companies’ financial operations throughout the United States of America and
access to the highest levels of the Companies’ Confidential Information and
business goodwill.  Therefore, the “Restricted Area” includes the United States.

 

(c)                                  “Competing Business” means any business,
individual, partnership, firm, corporation or other entity that is competing or
that is preparing

 

13

--------------------------------------------------------------------------------


 

to compete with any aspect of the Companies’ business, which includes, but is
not limited to (i) the design, engineering, manufacturing, development,
production, sale and/or distribution of commercial work truck bodies, armored 
vehicles, shuttle buses, and trolleys; (ii) providing design, engineering,
manufacturing, development, production, field and other services to customers in
the commercial work truck body, armored vehicle, shuttle bus, and trolley
industries; and (iii) any other business the Companies conducted, prepared to
conduct or materially contemplated conducting during the Executive’s employment
with the Companies. Competing Business shall include, but not be limited to, the
following entities: Morgan Corp/JB Poindexter, Utilimaster/Spartan Motors,
ABC/Reading Bodies, Knapheide, Kidron, Forest River, Thor Industries, Turtle
Top, Cambli, Lenco, Streit and TAG (The Armored Group).

 

(ii)                                  Non-Solicitation.  The Executive agrees
that during the Restricted Period, other than in connection with the Executive’s
duties under this Agreement, the Executive shall not, and shall not use any
Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons:

 

(a)                                 Solicit business from, interfere with,
induce, attempt to solicit business with, interfere with, induce or do business
with any actual or prospective customer, client, supplier, manufacturer, vendor
or licensor of the Companies with whom the Companies did business or who the
Companies solicited within the preceding two (2) years, and who or which: 
(1) the Executive contacted, called on, serviced or did business with during the
Executive’s employment with the Companies; (2) the Executive learned of as a
result of the Executive’s employment with the Companies; or (3) about whom the
Executive received Confidential Information. This restriction applies only to
business which is in the scope of services or products provided by the Companies
or any affiliate thereof; or

 

(b)                                 Solicit, induce or attempt to solicit or
induce, engage or hire, on behalf of the Executive or any other person or
entity, any person who is an employee or consultant of the Companies or who was
employed by the Companies within the preceding eighteen (18) months, provided
that the Executive shall not be considered to have breached this provision
solely by reason of providing a reference for an employee or consultant of the
Companies at the request of such person.

 

(iii)                               Non-Disparagement.  The Executive shall
refrain, both during and after the Executive’s employment terminates, from
publishing any oral or written statements about the Companies or any of the
Companies’ directors, managers, officers, employees, consultants, agents or
representatives that (i) are slanderous, libelous or defamatory; or (ii) place
the Companies or any of its directors, managers, officers, employees,
consultants, agents or representatives in a false light before the public, and
the Companies shall cause the members of their respective Boards and their
officers to

 

14

--------------------------------------------------------------------------------


 

refrain, both during and after the Executive’s employment terminates, from
publishing any oral or written statements about the Executive that (iii) are
slanderous, libelous or defamatory; or (iv) place the Executive in a false light
before the public.  A violation or threatened violation of this prohibition may
be enjoined by the courts.  The rights afforded the Parties under this provision
are in addition to any and all rights and remedies otherwise afforded by law.

 

C.                                    Proprietary Rights Agreement.  The
Executive shall abide by the terms of the Proprietary Rights Agreement, attached
hereto as Exhibit C.  The Executive shall execute the Proprietary Rights
Agreement contemporaneously with the execution of this Agreement.

 

D.                                    Tolling.  If the Executive violates any of
the restrictions contained in this Article  IV., the Restricted Period for such
restriction(s) violated shall be suspended and all periods of time in which the
Executive was in breach of the restrictive covenant(s) shall be added to the
Restricted Period for such restrictive covenant(s).

 

E.                                     Remedies.  The Executive acknowledges
that the restrictions contained in Article  IV, of this Agreement, in view of
the nature of the Companies’ business and the Executive’s position with the
Companies, are reasonable and necessary to protect the Companies’ legitimate
business interests and that a violation of Article IV. of this Agreement may
result in irreparable injury to the Companies.  In the event of a breach by the
Executive of Article IV. of this Agreement, then the Companies shall be entitled
to seek a temporary restraining order and injunctive relief restraining the
Executive from the commission of any breach, and the Parties agree that a bond
shall not be required. If a bond is required to secure such equitable relief,
the Parties agree that a bond not to exceed $1,000 shall be sufficient and
adequate in all respects to protect the rights and interests of the Parties. 
Such remedies shall not be deemed the exclusive remedies for a breach or
threatened breach of this Article IV. but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from the
Executive, the Executive’s agents, any future employer of the Executive, and any
person that conspires or aids and abets the Executive in a breach or threatened
breach of this Agreement.

 

F.                                      Reasonableness.  The Executive hereby
represents to the Companies that the Executive has read and understands, and
agrees to be bound by, the terms of this Article IV. The Executive acknowledges
that the geographic scope and duration of the covenants contained in this
Article IV. are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Companies’ business; (ii) the
Executive’s level of control over and contact with the business in the
Restricted Area; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Executive is receiving in connection with the
Executive’s employment by the Companies.  It is the desire and intent of the
Parties that the provisions of Article IV. be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Companies hereby waive any provision of applicable law that would render any
provision of Article IV. invalid or unenforceable.

 

G.                                    Reformation.  The Companies and the
Executive agree that the foregoing restrictions set forth in Article IV. are
reasonable under the circumstances and that a breach of the covenants contained
in Article IV. may cause irreparable injury to the Companies.  The

 

15

--------------------------------------------------------------------------------


 

Executive understands that the foregoing restrictions may limit the Executive’s
ability to engage in certain businesses anywhere in or involving the Restricted
Area during the Restricted Period, but acknowledges that the Executive shall
receive Confidential Information and trade secrets, as well as sufficiently high
remuneration and other benefits as an employee of the Companies to justify such
restrictions.  If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Companies and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

ARTICLE V.
MISCELLANEOUS PROVISIONS

 

A.                                    Governing Law; Legal Fees.  This Agreement
shall be governed by and construed under the laws of the State of Indiana. Venue
of any litigation arising from this Agreement or any disputes relating to the
Executive’s employment shall be in the United States District Court for the
Northern District of Indiana, Fort Wayne Division or a state district court of
competent jurisdiction in Elkhart County, Indiana.  The Executive and the
Companies consent to personal jurisdiction of the United States District Court
for the Northern District of Indiana, Fort Wayne Division, or a state district
court of competent jurisdiction in Elkhart County, Indiana for any dispute
relating to or arising out of this Agreement or the Executive’s employment, and
the Executive and the Companies agree that the Executive and the Companies shall
not challenge personal or subject matter jurisdiction in such courts.

 

B.                                    Legal Fees.  The prevailing party in any
action to enforce a term of this Agreement shall be entitled to its reasonable
attorneys’ fees and costs incurred to enforce such term.

 

C.                                    Clawback.  Any compensation paid to the
Executive shall be subject to recovery by the Companies, and the Executive shall
be required to repay such compensation, if (i) such recovery and repayment is
required by applicable law or (ii) either in the year such compensation is paid,
or within the three (3) year period thereafter the Companies are required to
prepare an accounting restatement due to material noncompliance of the Companies
with any financial reporting requirement under applicable securities laws and
the Executive is either (A) a named executive officer or (B) an employee who is
responsible for preparation of the Companies’ financial statements. The Parties
agree that the repayment obligations set forth in this Article V.C. shall only
apply to the extent repayment is required by applicable law, or to the extent
the Executive’s compensation is determined to be in excess of the amount that
would have been deliverable to the Executive taking into account any restatement
or correction of any inaccurate financial statements or materially inaccurate
performance metric criteria.

 

16

--------------------------------------------------------------------------------


 

D.                                    Code Section 280G.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, in the event it shall be determined that any payment or
distribution made, or benefit provided, by the Companies to or for the benefit
of the Executive under Article II or Article III (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) or under any other agreement, benefit, plan or policy of the
Companies (including but not limited to the Bonus Plan, the LTIP and the OTIP)
(this Agreement and such other agreements, benefits, plans and policies
collectively referred to herein as the “Change in Control Arrangements”) would
constitute a “parachute payment” as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (“Code Section 280G”) (such payments,
distributions or other benefits referred to herein as the “Payments”), the
Companies shall provide the Executive with a computation of (i) the maximum
amount of Payments that could be made, without the imposition of the excise tax
imposed by Code Section 4999, under the Change in Control Arrangements (said
maximum amount being referred to as the “Capped Amounts”); (ii) the value of all
Payments that could be made pursuant to the terms of the Change in Control
Arrangements (referred to herein as the “Uncapped Payments”); (iii) the dollar
amount of excise tax (if any) which the Executive would become obligated to pay
pursuant to Code Section 4999 as a result of receipt of the Uncapped Payments
(the “Excise Tax Amount”); and (iv) the net value of the Uncapped Payments after
reduction by (A) the Excise Tax Amount, (B) the estimated income taxes payable
by the Executive on the difference between the Uncapped Payments and the Capped
Amount, assuming that the Executive is paying the highest marginal tax rate for
state, local and federal income taxes; and (C) the estimated hospital insurance
taxes payable by the Executive on the difference between the Uncapped Payments
and the Capped Amount based on the hospital insurance tax rate under Code
Section 3101 (the “Net Uncapped Amount”).

 

(ii)                                  If the Capped Amount is greater than the
Net Uncapped Amount, the Executive shall be entitled to receive or commence to
receive Payments equal to the Capped Amount; or if the Net Uncapped Amount is
greater than the Capped Amount the Executive shall be entitled to receive or
commence to receive Payments equal to the Uncapped Payments.

 

(iii)                               Any determination required under this
Article V.D. shall be made in writing by independent public accountants mutually
agreed to by the Company and the Executive (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the
Companies for all purposes.  For purposes of making the calculations required by
this Article V.D., the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and
4999.  The Companies and the Executive shall furnish the Accountants such
information and documents as the Accountants may reasonably request in order to
make the determinations under this Article V.D.  The Companies shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Article V.D.

 

17

--------------------------------------------------------------------------------


 

E.                                     Interpretation; Tax Consequences.  It is
intended that this Agreement comply with the provisions of Code Section 409A and
the regulations and guidance of general applicability issued thereunder so as to
not subject the Executive to the payment of additional interest and taxes under
Code Section 409A, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.  The Executive has reviewed with his own tax advisors the tax
consequences of this Agreement and the transactions contemplated hereby.  The
Executive is relying solely on his tax advisors and not on any statements or
representations of the Companies or any of their agents and understands that the
Executive (and not the Companies) shall be responsible for the Executive’s own
tax liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.

 

F.                                      Waiver of Jury Trial.  EACH OF THE
PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS RIGHT TO A TRIAL BY
JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN ANY SUCH PROCEEDING.

 

G.                                    Cooperation.  After the termination of the
Executive’s employment, the Executive agrees, subject to his other professional
and personal commitments to the extent practicable, to provide the Executive’s
full cooperation, at the request of the Companies, in the transitioning of the
Executive’s job duties and responsibilities, and any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which the Executive worked on or had responsibility during the
Executive’s employment with the Companies.  The Executive also agrees, subject
to his other professional and personal commitments to the extent practicable, to
be reasonably available to the Companies or their representatives to provide
general advice or assistance as requested by the Companies.  This includes but
is not limited to testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Companies in connection with any investigation, claim or suit, and cooperating
with the Companies regarding any investigation, litigation, claims or other
disputed items involving the Companies that relate to matters within the
knowledge or responsibility of the Executive.  Specifically, the Executive
agrees, subject to his other professional and personal commitments to the extent
practicable, (i) to meet with the Companies’ representatives, its counsel or
other designees at reasonable times and places with respect to any items within
the scope of this provision; (ii) to provide truthful testimony regarding same
to any court, agency or other adjudicatory body; (iii) to provide the Companies
with immediate notice of contact or subpoena by any non-governmental adverse
party as to matters relating to the Companies, and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives.  The Executive acknowledges and understands that the
Executive’s obligations of cooperation under this Article V.F. are not limited
in time and may include, but shall not be limited to, the need for or
availability for testimony; provided, however, that in no event shall the
Executive be required to provide post-termination services to the Companies to
the extent such post-termination services would be inconsistent with the
“separation from service” requirements of Code Section 409A.  The Companies
shall reimburse the Executive for reasonable expenses incurred in providing
cooperation requested by the Companies pursuant to this this Article V.F.

 

H.                                   Headings.  The paragraph headings contained
in this Agreement are for convenience only and shall in no way or manner be
construed as a part of this Agreement.

 

18

--------------------------------------------------------------------------------


 

I.                                        Severability.  In the event that any
court of competent jurisdiction holds any provision in this Agreement to be
invalid, illegal or unenforceable in any respect, the remaining provisions shall
not be affected or invalidated and shall remain in full force and effect.

 

J.                                        Reformation.  In the event any court
of competent jurisdiction holds any restriction in this Agreement to be
unreasonable and/or unenforceable as written, the court may reform this
Agreement to make it enforceable, and this Agreement shall remain in full force
and effect as reformed by the court.

 

K.                                    Entire Agreement.  This Agreement (along
with the exhibits attached hereto) constitute the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understanding or
representations between the Parties pertaining to or concerning the subject
matter of this Agreement, including, without limitation, the Executive’s
employment with the Companies.  No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it.  Any amendment to this Agreement must be
signed by all Parties to this Agreement.  The Executive acknowledges and
represents that in executing this Agreement, the Executive did not rely, and has
not relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Companies, except as expressly
contained in this Agreement.  The Parties represent that they relied on their
own judgment in entering into this Agreement.

 

L.                                     Waiver.  No waiver of any breach of this
Agreement shall be construed to be a waiver as to succeeding breaches.  The
failure of either the Executive or the Companies to insist in any one or more
instances upon performance of any terms or conditions of this Agreement shall
not be construed as a waiver of future performance of any such term, covenant or
condition but the obligations of either party with respect thereto shall
continue in full force and effect. The breach by one party to this Agreement
shall not preclude equitable relief or the obligations in Article IV.

 

M.                                 Modification.  The provisions of this
Agreement may be amended, modified or waived only with the prior written consent
of the Companies and the Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

N.                                    Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and permitted assigns.  The Executive may not assign this
Agreement to a third party.  The Companies may assign their rights, together
with its obligations hereunder, to any affiliate and/or subsidiary of the
Companies or any successor thereto or any purchaser of substantially all of the
assets of the Companies; provided, however, that the assignee is the successor
to all or substantially all of the business and assets of the Companies and such
assignee expressly assumes all of the obligations, duties and liabilities of the
Companies set forth in this Agreement.

 

19

--------------------------------------------------------------------------------


 

O.                                    No Mitigation.  The Companies agree that,
in the event of the termination of the Executive’s employment, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Companies pursuant to this Agreement (or
any of the other agreements and documents executed, referenced or exchanged in
connection with this Agreement).  Further, the amount of any payment or benefit
provided for in this Agreement (or any of the other agreements and documents
executed, referenced or exchanged in connection with this Agreement) shall not
be reduced by any compensation earned by the Executive as the result of
employment by another employer, by other income earned by the Executive, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Companies or otherwise.

 

P.                                      Notices.  Any notice or other
communication required, permitted or desired to be given under this Agreement
shall be deemed delivered when personally delivered; the next business day, if
delivered by overnight courier; the same day, if transmitted by facsimile on a
business day before noon, Eastern Standard Time; the next business day, if
otherwise transmitted by facsimile; and the third business day after mailing, if
mailed by prepaid certified mail, return receipt requested, as addressed or
transmitted as follows (as applicable), or to such other address as a Party may
specify by notice given in the same manner:

 

If to the Executive, to the address of the Executive’s principal residence kept
in the Companies’ records.

 

With a copy to:

Seyfarth Shaw LLP

 

Attn: Eugene Jacobs

 

131 South Dearborn Street

 

Suite 2400

 

Chicago, IL 60603

 

Fax: (312) 460-7818

 

 

If to the Companies:

Supreme Industries, Inc.,

 

Supreme Corporation

 

Attn: Vice President and General Counsel

 

Attn: Chairman of the Compensation Committee

 

2581 E. Kercher Road

 

P.O. Box 237

 

Goshen, Indiana 46527

 

Fax: (574) 642-0722

 

 

With a copy to:

Haynes and Boone, LLP

 

Attn: W. Bruce Newsome

 

2323 Victory Ave.

 

Dallas, Texas 75219

 

Fax: (214) 200-0636

 

Q.                                    Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
a single instrument.

 

20

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 

IN WITNESS WHEREOF, the Companies and the Executive have caused this Agreement
to be executed on the date first set forth above, to be effective as of the
Effective Date.

 

THE COMPANY:

SUPREME INDUSTRIES, INC.

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Printed Name: Herbert M. Gardner

 

Title: Chairman of the Board

 

 

 

 

THE SUBSIDIARY:

SUPREME CORPORATION

 

 

 

 

By:

/s/ Herbert M. Gardner

 

Printed Name: Herbert M. Gardner

 

Title: Chairman of the Board

 

 

THE EXECUTIVE

/s/ Matthew W. Long

 

Matthew W. Long

 

21

--------------------------------------------------------------------------------